Citation Nr: 1738811	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral pes planus and/or service-connected depression. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's mother, and the Veteran's brother


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to January 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In June 2012, the Veteran was informed that the VLJ who had conducted his December 2010 Board hearing had retired, and that he had a right to an additional hearing before a different VLJ.  In November 2012, the Veteran was afforded this additional hearing before another VLJ.  In April 2016, the Veteran was informed that the VLJ who conducted his November 2012 hearing was unavailable to participate in the decision on his appeal.  In April 2016, the Veteran indicated he did not want an additional Board hearing.  The transcripts of the Veteran's December 2010 and November 2012 Board hearings are of record and have been reviewed by the undersigned. 

This case was most recently before the Board in November 2016 and remanded for additional development.  

 In November 2016, the Board also re-referred issues of entitlement to service connection for neck and shoulder conditions that had been raised by the record in a his December 2010 Board hearing and first referred to the RO by the Board in March 2011.  Since November 2016 the only action the RO appears to have possibly taken is a January 2017 letter asking the Veteran to send in "additional evidence," for unnamed claims.  Because the Board still lacks jurisdiction over these issues, the Board must yet again refer them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay; however, a remand is necessary to afford the Veteran's claim every possible consideration.  In this case, the Board would be forced to deny the claim if it were to adjudicate it with the current evidence.  

In an October 2013 VA treatment record, the Veteran's primary care physician opined that a "good amount" of the Veteran's chronic back pain was due to his "tension," and suggested that he discuss his back pain with his VA psychiatrist.  In his December 2014 VA mental health examination report, the examiner described a relationship between the Veteran's chronic pain and his depressive symptoms.  

This evidence raises the issue of whether the Veteran's claimed back disability was aggravated by his service-connected psychiatric disability, but it is insufficient to decide the claim.  Therefore, the claim must be remanded for a VA examination to determine if the Veteran's service-connected psychiatric disability aggravated his claimed low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his back condition and his service-connected depression. 

2.  Send the Veteran a letter advising him that his claim for service connection for his back disorder is under consideration as secondary to his service-connected depression.  Ask him to submit any relevant evidence such as a detailed letter from a treating mental health provider that could support this claim.  

3.  Then, schedule the schedule the Veteran for an appropriate VA examination to determine to relationship, if any, between his claimed low back disability and his service-connected psychiatric disability.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  The examiner should particularly note 1) an October 2013 VA treatment record where the Veteran's PCP notes that a "good amount" of his chronic back pain is due to "tension," and instructs him to discuss his back pain with his VA psychiatrist, and 2) the December 2014 VA examination report noting a link between Veteran's pain and his depressive symptoms.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

a.  Is it at least as likely as not (a 50% or better probability) that the Veteran's low back degenerative disc disease was CAUSED by  his service-connected psychiatric disability.

b.  Is it at least as likely as not (a 50% or better probability) that the Veteran's low back degenerative disc disease was AGGRAVATED by his service-connected psychiatric disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).






